Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 27, 2015

                                     No. 04-14-00796-CV

                               LOCKHILL VENTURES, LLC,
                                      Appellant

                                               v.

   ARD MOR, INC., Texas Ardmor Properties, LP, and Texas Ardmore Management, LLC,
                                    Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-10796
                          Honorable Richard Price, Judge Presiding


                                        ORDER
        On July 8, 2015, this court issued its opinion and judgment. On July 22, 2015, Appellees
filed an unopposed first motion for extension of time to file a motion for rehearing until August
7, 2015. See TEX. R. APP. P. 49.1, 49.8.
        Appellees’ motion for extension of time is GRANTED. Appellees’ motion for rehearing
is due to be filed with this court by August 7, 2015.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court